Exhibit 99.28 Form 51-102F3 Material Change Report Item 1 Name and Address of Company Keegan Resources Inc. (the “Company”) Suite 600 – 1199 West Hastings Street Vancouver, British Columbia V6E 3T5 Item 2 Date of Material Change February 17, 2011 Item 3 News Release The news release was disseminated in Vancouver, British Columbia on February 17, 2011 through various approved public media. Item 4 Summary of Material Change The Company closed its short form prospectus bought deal share offering of 28,405,000 common shares, which includes 3,705,000 common shares issued on exercise of the over-allotment option, at an issue price of $7.50 per share for gross proceeds of $213,037,500. Item 5 Full Description of Material Change 5.1 Full Description of Material Change The Company closed its short form prospectus bought deal share offering of 28,405,000 common shares, which includes 3,705,000 common shares issued on exercise of the over-allotment option, at an issue price of $7.50 per share for gross proceeds of $213,037,500. The offering was conducted by a syndicate of underwriters led by Canaccord Genuity Corp. and Clarus Securities Inc., and including Dundee Securities Corp., BMO Nesbitt Burns Inc. and CIBC (the "Underwriters"). As part of their compensation, Keegan issued to the Underwriters underwriters' warrants to purchase up to 284,050 common shares of Keegan at the price of $7.50 per share for a period of 24 months after the closing. 5.2 Disclosure of Restructuring Transaction Not applicable. Item 6 Reliance on Subsection 7.1(2) of National Instrument 51-102 The report is not being filed on a confidential basis in reliance on subsection 7.1(2) of NI 51-102. Item 7 Omitted Information Not applicable. Item 8 Executive Officer Maurice Tagami, President and CEO Phone (604) 683-8193 Item 9 Date of Report February 21, 2011
